DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hickey (US 20070265120 A1). 
      
Regarding claim 1, Hickey teaches 1. A vibration dampener for a stringed sports racquet, comprising: a unitary body dimensioned to a desired string spacing of the sports racquet; a pair of lateral bores defined through the unitary body and extending along an opposed lateral edge of the unitary body; a pair of vertical bores defined through the unitary body and extending along an opposed vertical edge of the unitary body; and the pair of vertical bores defined in a spaced apart relation corresponding to a vertical string spacing of the sports racquet.   See Fig. 8, Item (56), [0038+].
      
Regarding claim 2, Hickey teaches 2. The vibration dampener of claim 1, wherein the pair of horizontal bores are defined in a spaced apart relation corresponding to a horizontal string spacing of the sports racquet.   See Fig. 8.
      
Regarding claim 3, Hickey teaches 3. The vibration dampener of claim 1, wherein the unitary body is formed of an elastomeric dampener material, selected from the group consisting of rubber, neoprene, and silicone.   See [0020+].
      
Regarding claim 4, Hickey teaches 4. The vibration dampener of claim 1, further comprising: a relief is defined at a junction of each lateral edge and each vertical edge of the unitary body.   See Fig. 8 noting the radius around the dampener which is a relief.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
      
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hickey (US 20070265120 A1) in view of Pittner (US 7335120 B1).
      
Regarding claim 5, Pittner teaches 5. The vibration dampener of claim 4, wherein the relief is dimensioned to provide a clearance from a weave at an intersection between a horizontal string and a vertical string when the vibration dampener is applied to the sports racquet.   See Fig. 1.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hickey with Pittner as the use of known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness (See the court's rationale C above.)  The use of the relief corners would allow the dampener to be placed closer to the corners of the string intersections.
      
Regarding claim 6, Hickey teaches 6. The vibration dampener of claim 5, wherein each of the pair of horizontal bores are dimensioned according to a desired gauge of the horizontal string.   See [0038+].
      
Regarding claim 7, Hickey teaches 7. The vibration dampener of claim 6, wherein horizontal string is received in each of the pair of horizontal bores in a close interference fit.   See [0027+].
      
Regarding claim 8, Hickey teaches 8. The vibration damper of claim 6, wherein a bottommost horizontal string is received in one of the pair of horizontal bores, and another of the pair of horizontal bores is oriented towards a neck of the racquet.   See Figure 8; the dampener may be placed as seen fit such as that claimed in claim 8.
      
Regarding claim 9, Hickey teaches 9. The vibration dampener of claim 8, wherein the vertical string is received in each of the pair of vertical bores in a close interference fit.   See [0027+].
      
Regarding claim 10, Hickey teaches 10. The vibration dampener of claim 5, wherein each of the pair of vertical bores are dimensioned according to a desired gauge of the vertical string.   See [0038+].
      
Regarding claim 11, Hickey teaches 11. The vibration dampener of claim 10, wherein the unitary body has a generally rectangular profile and a thickness corresponding to a desired dampening mass.  See [0020+].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711